NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                  CASEY DION LEONE, Plaintiff/Appellee,

                                        v.

                   PERRY TAYLOR, Defendant/Appellant.

                           No. 1 CA-CV 15-0770 FC
                               FILED 6-23-2016


           Appeal from the Superior Court in Maricopa County
                          No. FN2015-094291
            The Honorable Terri L. Clarke, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Casey Dion Leone, Chandler
Plaintiff/Appellee

Perry Taylor, Maricopa
Defendant/Appellant
                            LEONE v. TAYLOR
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia A. Orozco and Chief Judge Michael J. Brown
joined.


T H U M M A, Judge:

¶1             Defendant/appellant Perry Taylor appeals from the grant of
an order of protection, arguing the superior court erred in granting and
affirming the order prohibiting him from any contact with his girlfriend’s
children N.T. and M.T. Because Taylor has shown no error, the order of
protection is affirmed.

¶2            In October 2015, plaintiff/appellee Casey Leone, father of
N.T. and M.T., petitioned for an order of protection against Taylor, alleging
he had committed acts of domestic violence against N.T. and M.T. and
threatened harm to Leone. The court found reasonable cause to believe
Taylor “may commit an act of domestic violence or has committed an act of
domestic violence within the past year” and issued an order of protection
directing that Taylor have no contact with N.T. or M.T. Taylor requested a
hearing, which the court held the following week. After hearing testimony
from both parties and their witnesses, the court found good cause to
continue the order of protection and directed that it remain in effect. From
Taylor’s timely appeal, this court has jurisdiction pursuant to Arizona
Revised Statutes (A.R.S.) section 12-2101(A)(5)(b) (2016).1

¶3            Taylor argues the superior court erred by issuing and then
affirming the order of protection because it was based on Leone’s false
allegations and against the weight of the evidence. This court reviews an
order of protection for an abuse of discretion. Savord v. Morton, 235 Ariz.
256, 259 ¶ 10 (App. 2014).

¶4           By statute, a court is directed to issue an order of protection if
it determines there is reasonable cause to believe that the defendant may
commit an act of domestic violence or has committed an act of domestic
violence within the past year. A.R.S. § 13-03602(E)(2). The court may


1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                            LEONE v. TAYLOR
                            Decision of the Court

continue the protective order after a hearing if the plaintiff proves his or her
case by a preponderance of the evidence. A.R.S. § 13-3602(I); Ariz. R. Prot.
Order P. 38(g). Because Taylor has not provided a transcript of the
protective order hearing, this court must presume the record supports the
superior court’s findings. Baker v. Baker, 183 Ariz. 70, 73 (1995). Accordingly,
given the findings, this court assumes Leone presented credible evidence
that Taylor might commit an act of domestic violence or had committed an
act of domestic violence within the past year. Without a transcript of the
proceeding, Taylor has not shown the court abused its discretion by
granting and continuing the order of protection.

¶5            Because Taylor has shown no error, the order of protection is
affirmed.




                                    :AA




                                       3